DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one support pillar having a plurality of trellis ring attachment points (claim 13) and the at least one support pillar conceals at least one of electrical wires, tubing, or an antenna (claim 27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 26 is objected to because of the following informalities:  in claim 26, “at least one” should be inserted before “trellis ring” in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 6, the added limitation of “wherein the control unit adjusts…the temperature and air quality control system based on the type of plant within the 
In claim 13, the added limitation of “the at least one support pillar having a plurality of trellis ring attachment points” in lines 3-4 is not supported in the original disclosure. Page 5, line 21 through page 6, line 3 describes, in part, “trellis 150 may be adapted to have different positions on pillars 115A-B depending on the size of the plant and the plant's growth stage. For example, trellis 150 may be moveable to accommodate the growing plant.” However, nowhere are a plurality of trellis ring attachment points described. Furthermore, the trellis ring may be simply slidably moveable along the pillar without need for defined attachment points or the trellis ring may be attached to some structure other than the pillar for support. Thus, trellis ring attachment points on the at least one support pillar are not inherent to provide a moveable, repositionable trellis ring. Therefore, the limitation is deemed to be new matter.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the heating and air quality control system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 25, “wherein the at least one air inlet is positioned within at least one of the lid and the at least one support pillar” (emphasis added) is unclear as to whether the at least one air inlet is required to be positioned within at least one of the lid or the at least one support pillar, or the lid and the at least one support pillar. For examination purposes, the limitation will be treated as the former and it is recommended that “and” be replaced with “or”.
Claims 12 and 23-24 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US 2014/0026474) in view of Gross (US 2181016).
For claim 1, Kulas teaches an automated terrarium 100, comprising: a housing 110 having a base (lower portion of ref. 110 in Fig. 1 on which refs. 160,170,180,190 reside) and a lid (upper portion of ref. 110 in Fig. 1 to which ref. 154 is mounted), wherein the lid is supported above the base by at least one support pillar (para 0010 describes telescoping rods on each of the four corners to raise the top of the enclosure as the plant grows; Fig. 1); at least two transparent side panels (para 0010 describes sides made of transparent plastic) supported by the at least one support pillar and positioned between the base and the lid (para 0010; Fig. 1); an irrigation system 160,150,152 within the base (paras 0014 and 0019; Fig. 1); a lighting system 154 within the lid (para 0017; Fig. 1); a temperature and air quality control system (para 0013 describes temperature, humidity, air pressure, oxygen, carbon dioxide or other gas or chemical sensors); and a control unit (paras 0016 and 0018-0019 describe a local controller), wherein the control unit is adapted to monitor growth of a plant and adjust both the irrigation system, the lighting system, and the temperature and air quality control system (paras 0014-0020).

Gross teaches a device capable of use as a terrarium comprising at least one trellis ring 19,31,32 extending from the at least one support pillar 4,30,50 (Figs. 1-4 and 8 show rings 19,31,32 detachably attached to pillars 4,30,50 at attachment points 17; pg. 1, ln 54-pg. 2, ln 6 and pg. 2, ln 21-28; claim 1) in order to maintain the pillars in spaced relation and against relative displacement in adjusted position about a plant (pg. 1, ln 54-pg. 2, ln 6 and claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the terrarium of Kulas to include at least one trellis ring extending from the at least one support pillar as taught by Gross in order to maintain the pillars in spaced relation and against relative displacement in adjusted position about a plant.
For claim 3, Kulas as modified by Gross teaches (references to Kulas) wherein the control unit is a remote-control unit in communication with a processor within the terrarium (paras 0018-0019 describe remote devices communicating with a central processing unit (CPU) in the local controller; para 0016 describes the local controller being in the enclosure 110).
For claim 4, Kulas as modified by Gross teaches (references to Kulas) wherein the remote-control unit is a smartphone with an application and the smartphone connects to the terrarium wirelessly (paras 0018 and 0020-0021 describe control by use of a cell phone connected to the local controller; para 0021 describes control via a cell phone that can receive email, Twitter, and Facebook messages, thus, necessitating 
For claim 6, Kulas as modified by Gross teaches (references to Kulas) wherein the control unit adjusts the irrigation system, the lighting system, and the temperature and air quality control system based on the type of plant within the terrarium and a stage of the growth cycle of the plant (paras 0016-0017 and 0019-0020 describe the local controller controlling sensors and emitters including refs. 154 and 150; paras 0020 and 0025-0027 describe assigning a plant grow profile according to the type of plant and switching, stopping or modifying the profiles based on plant height, leaf canopy, gross leaf area, budding, flowering, overall plant structure, etc., all of which are indicators of the stage of the growth cycle of the plant).
For claim 7, Kulas as modified by Gross teaches (references to Kulas) wherein the control unit provides instructions to a user regarding setting up the terrarium and maintaining the plant (paras 0020-0022 and claim 14 describe providing dispensing schedules to aid in plant growth to a user (involves maintaining the plant), requests for chemicals or nutrients to be loaded by the user (involves setting up the terrarium and maintaining the plant), and order requests and alerts for new cartridges (involves setting up the terrarium and maintaining the plant)). 
For claim 8, Kulas as modified by Gross teaches (references to Kulas) wherein the instructions for maintaining the plant includes at least one of adding water to the terrarium (paras 0019 and 0021), adding nutrients to the terrarium (paras 0019 and 0021), pruning the plant, or harvesting the plant.

For claim 13, Kulas as modified by Gross teaches (references to Gross) wherein the at least one trellis ring 19,31,32 is repositionable (claim 1 describes the rings being detachably connected) and for at least one of supporting the plant, manipulating the plant, and maximizing growth or harvest of the plant (note this is an intended use limitation, and the structure of ring 19,31,32 is capable of supporting the foliage, flower, and fruit of the plant and protecting the plant to maximize its growth or harvest), the at least one support pillar having a plurality of trellis ring attachment points 17 (Figs. 3-4 and 8).
For claim 15, Kulas as modified by Gross teaches (references to Kulas) wherein the size of the terrarium is adapted to accommodate a fully grown plant (note this is an intended use limitation in which the plant is not positively claimed, and the terrarium is capable of accommodating a fully grown plant; Fig. 1).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US 2014/0026474) in view of Gross (US 2181016), as applied to claim 1 above, and further in view of Fujiyama (WO 2013/108332, cited on 3/29/18 IDS, machine translation attached).

Fujiyama teaches an automated terrarium wherein at least one of the lid or at least one side panel 21 is openable (paras 0028 and 0049-0056 describe transparent door (window) 21 being openable; Figs. 11 and 15) in order to open and close the housing (paras 0028 and 0049) to provide convenient access to the plants during use. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one side panel of Kulas as modified by Gross to be openable as taught by Fujiyama in order to open and close the housing to provide convenient access to the plants during use.
For claim 10, Kulas as modified by Gross teaches (references to Kulas) wherein the lighting system comprises at least one light sensor (para 0013 describes sensors including light sensors) in communication with the control unit and a light 154 (para 0017).
Kulas as modified by Gross is silent about a plurality of lights.
Fujiyama teaches an automated terrarium comprising a plurality of lights 31,32 (para 0028 describe pluralities of white LEDs and red LEDs arranged in rows; Figs. 1, 4 and 12) in order to provide light arranged in rows over the length of the enclosure (para 0028; Fig. 1) and emit different wavelengths of light depending upon the needs of the plant and to promote the growth of the plant (para 0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the light of Kulas as modified by Gross to provide a plurality of lights as taught by Fujiyama in order to provide light arranged in rows over the length of 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US 2014/0026474) in view of Gross (US 2181016), as applied to claims 1, 3 and 4 above, and further in view of Ahmadi (US 2017/0079213).
For claim 5, Kulas as modified by Gross is silent about wherein the smartphone application is adapted to control multiple terrariums simultaneously.
Ahmadi teaches an automated terrarium 100,200,300 wherein the remote-control unit is adapted to control multiple terrariums simultaneously (paras 0017, 0035 and 0044) in order to produce different species of plants as desired by the user (paras 0017, 0035 and 0044). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the remote-control unit of Kulas as modified by Gross to be adapted to control multiple terrariums simultaneously as taught by Ahmadi in order to produce different species of plants as desired by the user. Please note in the combination the remote-control unit is a smartphone application, as taught by Kulas (see above rejection of claim 4).
Claims 11-12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US 2014/0026474) in view of Gross (US 2181016), as applied to claim 1 above, and further in view of Pounder (WO 2016/061672).
For claim 11, Kulas as modified by Gross is silent about wherein the heating and air quality control system comprises at least one air inlet, at least one air circulation fan, at least one air filter, at least one air quality sensor, at least one temperature sensor, and at least one heat source.

For claim 12, Kulas as modified by Gross and Pounder teaches (references to Pounder) wherein the at least one air circulation fan constantly circulates air throughout the terrarium (note this is an intended use limitation, and the fan 37 is capable of being operated such that air throughout the terrarium is constantly circulating; pg. 24, ln 3-11 
For claim 23, Kulas as modified by Gross and Pounder teaches (references to Pounder) wherein the at least one heat source is a heat sink (pg. 6, ln 24-27) coupled to the lighting system (pg. 6, ln 16-27) and the heat sink simultaneously cools the lighting system and warms the terrarium (note this is an intended use limitation, and the heat sink is capable of cooling the lighting system and warming the terrarium while operating as described on pg. 6, ln 16-27).
For claim 24, Kulas as modified by Gross and Pounder teaches (references to Pounder) wherein the at least one air inlet is controlled to allow ambient air to enter the terrarium to cool the terrarium (note this is an intended use limitation, and during use air flow through air inlet 23, controlled by the control unit and inlet fan 14, can be first cooled by air conditioner 16 (pg. 32, ln 1-8; Figs. 1-2) and thus is capable of cooling the terrarium).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US 2014/0026474) in view of Gross (US 2181016), as applied to claim 1 above, and further in view of Dufton (WO 03/037069).
For claim 14, Kulas as modified by Gross is silent about at least one blackout blind adapted to block ambient light from entering the terrarium.
Dufton teaches an automated terrarium comprising at least one blackout blind (pg. 10, ln 26-pg. 11, ln 5 describes a blind system to create darkness during the daytime) adapted to block ambient light from entering the terrarium in order to grow plants requiring darkness (e.g., mushrooms), avoid light pollution when the lighting . 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US 2014/0026474) in view of Gross (US 2181016) and Pounder (WO 2016/061672), as applied to claims 1 and 11 above, and further in view of Capodice (US 2017/0251642).
For claim 25, Kulas as modified by Gross and Pounder are silent about wherein the at least one air inlet is positioned within at least one of the lid and the at least one support pillar.
Capodice teaches a terrarium wherein the at least one air inlet 36,41V,42V is positioned within at least one of the lid 30 (Figs. 3, 13, 18, 22-25 and 30 show that refs. 36 in the lid are able to function as air inlets when a light and/or heater system is not installed therethrough) and the at least one support pillar 40 (Fig. 5 shows refs. 41V,42V are air inlets in the support pillar; para 0056) in order to provide ventilation and circulate air within the terrarium (para 0056). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US 2014/0026474) in view of Gross (US 2181016), as applied to claim 1 above, and further in view of Stuckey (US 4503636).
For claim 26, Kulas as modified by Gross is silent about wherein the trellis ring is adapted to be installable upside down to hold a mature plant upside down.
Stuckey teaches a trellis ring 12 adapted to be installable upside down to hold a mature plant upside down (note this is an intended use limitation and col 2, ln 44-50 and col 1, ln 49-62 describe ref. 16 of trellis ring 12 is coplanar, thus, ring 12 is capable of being installed upside down to hold a mature plant upside down) in order to provide a trellis ring that is far less susceptible to entanglements and is easier to store and engage and disengage from the support pillar (col 1, ln 49-62). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated terrarium of Kulas as modified by Gross to include wherein the trellis ring is adapted to be installable upside down to hold a mature plant upside down as taught by Stuckey in order to provide a trellis ring that is far less susceptible to entanglements and is easier to store and engage and disengage from the support pillar.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US 2014/0026474) in view of Gross (US 2181016), as applied to claim 1 above, and further in view of Capodice (US 2017/0251642).
For claim 27, Kulas as modified by Gross is silent about wherein the at least one support pillar conceals at least one of electrical wires, tubing, or an antenna.
Capodice teaches a terrarium wherein the at least one support pillar 40,140 conceals at least one of electrical wires 72,172,402 (Fig. 13 and para 0081; Figs. 26-27 and para 0082; Fig. 34 and para 0103), tubing 173,402 (Fig. 28 and para 0083; Fig. 34 and para 0103), or an antenna in order to conveniently conceal unsightly electrical cords, conduits or other items (paras 0018, 0081-0083 and 0103). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated terrarium of Kulas as modified by Gross to include wherein the at least one support pillar conceals at least one of electrical wires, tubing, or an antenna as taught by Capodice in order to conveniently conceal unsightly electrical cords, conduits or other items.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/29/20, with respect to the rejection(s) of claim(s) 1, 3-4, 6-9 and 15 under 35 U.S.C. 102 over Kulas have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gross, thus, please see above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643